DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,460,348 to Cox in view of U.S. Patent No. 5,979,130 to Gregg et al.
Regarding claim 1, Cox discloses an anchor assembly for attaching a first structure to a second structure (fig. : see 22 and 20 attached to different structures), and having a body with first (22) and second (20) faces being transverse to each other (see figs 2 and 4, and column 2, lines 11-16), an elongated slot (fig. 4: 28) in the first face, and the second face has through holes (where 26 are inserted), a fastening member (assembly shown in fig. 3) positioned in the slot and capable of sliding along the slot in response to movement of the structures.  Additionally, the length of the slot is perpendicular to the first face’s lateral edges (see marked figure below).  Cox does not 

    PNG
    media_image1.png
    240
    318
    media_image1.png
    Greyscale

Regarding claim 2, the assembly is “L” shaped (column 2, lines 11-16).
 Regarding claim 4, the fastener is a grommet (fig. 3: 36, 37 and 38).
Regarding claim 5, the grommet is inherently capable of being centered in the slot, as the grommet is disclosed as slidable along the slot, a portion of the grommet (fig. 2:38) is in contact with the body.
Regarding claim 6, the grommet is an elastomeric material (column 3, lines 13-33).
Regarding claim 7, a washer (39) is connected to the grommet.
Regarding claim 9, the body is metal (column 1, lines 29-34).
.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,460,348 to Cox in view of U.S. Patent No. 5,979,130 to Gregg et al.
Further in view of U.S. Patent No. 3,558,005 to Crabtree et al. 
Regarding claim 8, Cox does not disclose the use of adhesive with the washer and grommet.  Crabtree discloses the use of adhesives with washers and grommets (column 3, lines 17-21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cox by adding an adhesive, as disclosed by Crabtree, in order to better secure the assembly together.
Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendments which have been addressed in the new rejection above.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633